 


109 HCON 19 IH: Expressing the sense of Congress that the people of the United States should observe the 60th anniversary of the liberation of Auschwitz, a Nazi death camp during World War II, and honor all the victims of the Holocaust, and for other purposes.
U.S. House of Representatives
2005-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 19 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2005 
Mr. Tancredo (for himself, Mr. Ackerman, Mr. Cantor, Mr. Wexler, Ms. Ros-Lehtinen, Mr. Shimkus, Mr. Garrett of New Jersey, Mr. Pence, and Mr. Fossella) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the people of the United States should observe the 60th anniversary of the liberation of Auschwitz, a Nazi death camp during World War II, and honor all the victims of the Holocaust, and for other purposes. 
 
Whereas Auschwitz, a death camp, was established by the Nazis in 1940 in Poland, which was occupied by the Germans during World War II; 
Whereas Auschwitz has become a notorious symbol of terror, genocide, and the Holocaust throughout the world; 
Whereas initially Poles, Soviet prisoners of war, Gypsies, and prisoners of other nationalities were incarcerated at Auschwitz; 
Whereas beginning in 1942, Auschwitz became the site of the greatest mass murder in the history of humanity, which was committed against the Jews as part of Nazi leader Adolf Hitler’s plan for the complete genocide of the Jewish people; 
Whereas countless Jewish men, women, and children deported to Auschwitz were sent to their deaths in the Birkenau gas chambers immediately after arrival while others were forced to endure inhumane conditions as they awaited their eventual fate; 
Whereas near the end of World War II, in an effort to remove the traces of the crimes they had committed, the Nazis attempted to dismantle gas chambers, crematoria, and other buildings, and burn documents relating to those crimes, while prisoners capable of walking were forcibly marched into the interior of the Reich; 
Whereas on January 27, 1945, Allied soldiers liberated the camp and the remaining prisoners left in Auschwitz; 
Whereas recent polls suggest an appalling lack of knowledge worldwide about the circumstances surrounding the Holocaust; and 
Whereas public officials, teachers, parents, and others must take great care to ensure that young people learn about this brutal chapter in human history to guarantee that future generations will never permit the grisly scene that Allied soldiers uncovered in January of 1945 at Auschwitz to be replicated: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the people of the United States should observe the 60th anniversary of the liberation of Auschwitz, a Nazi death camp during World War II, and honor all of the victims of the Holocaust; 
(2)the American people should express their gratitude to the Allied soldiers whose service and sacrifice helped to defeat Adolf Hitler and destroy the genocidal machinery the Nazi regime had set in motion; and 
(3)teachers throughout the United States should educate their students about what happened at Auschwitz and stress the importance of the collective responsibility of humanity to ensure that what happened at Auschwitz and other Nazi death camps is never allowed to happen again. 
 
